Exhibit 10.1

 

LOGO [g871082g1.jpg]

Apricus Biosciences, Inc.

11975 El Camino Real, Suite 300

San Diego, California 92130

Gentlemen:

The undersigned (collectively, the “Investors”) hereby severally confirm their
respective agreements with Apricus Biosciences, Inc., a Nevada corporation (the
“Company”), as follows:

1. This Subscription Agreement, including the Terms and Conditions For Purchase
of Securities attached hereto as Annex I (collectively, (this “Agreement”), is
made as of the date set forth below between the Company and the Investors.

2. The Company has authorized the sale and issuance to the Investors of an
aggregate of (i) 5,494,505 shares (the “Shares”) of its common stock, par value
$0.001 per share (the “Common Stock”) and (ii) warrants (each, a “Warrant” and,
collectively, the “Warrants”) to purchase an aggregate of 2,747,252 shares of
Common Stock at an exercise price per share equal to $1.82 (the “Warrant
Shares”), in substantially the form attached hereto as Exhibit B. At the
Closing, the Company will issue to each Investor, and each Investor will
purchase from the Company, the number of Shares and receive a Warrant
exercisable for a number of Warrant Shares, in each case in the amounts set
forth on the Signature Page (as defined below) of such Investor, and in exchange
therefor, each Investor shall pay the aggregate price set forth on the Signature
Page of such Investor (the “Purchase Price”). The Shares, the Warrants and the
Warrant Shares are collectively referred to herein as the “Securities”.

3. The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, File
No. 333-198066 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) (including the prospectus
contained therein (the “Base Prospectus”), (2) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Securities Act”)), that have been or will be filed
with the Commission and delivered to the Investors on or prior to the date
hereof (the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Securities, the terms of the Offering and the Company
and (3) a Prospectus Supplement (the “Prospectus Supplement” and together with
the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Securities and terms of the Offering that has been or
will be filed with the Commission and delivered to the Investors on or prior to
the date hereof. Notwithstanding anything contained herein to the contrary, the
information and disclosure contained in any Free Writing Prospectus and the
Prospectus Supplement shall be consistent with the terms set forth herein and in
the Warrant, and nothing contained therein shall modify the terms of this
Agreement or the Warrant.



--------------------------------------------------------------------------------

4. The Company and each Investor agree that at the Closing (as defined in
Section 4.1 of Annex I) such Investor will purchase from the Company and the
Company will issue and sell to such Investor the Shares and the Warrants set
forth below for the aggregate Purchase Price set forth below. The Shares and the
Warrants shall be purchased pursuant to this Agreement, the Warrant and the
Terms and Conditions for Purchase of Securities attached hereto as Annex I and
incorporated herein by this reference as if fully set forth herein.

5. The manner of settlement of the Shares purchased by each Investor hereunder
shall be as follows (and the Company shall take such actions as may be required
to effect the following):

Delivery by crediting the account of such Investor’s prime broker (as specified
by such Investor on Exhibit A annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby
such Investor’s prime broker shall initiate a DWAC transaction on the Closing
Date using its DTC participant identification number, and released by Wells
Fargo Shareowner Services, the Company’s transfer agent (the “Transfer Agent”),
at the Company’s direction. NO LATER THAN ONE (1) BUSINESS DAY AFTER THE DATE OF
EXECUTION OF THIS AGREEMENT BY EACH INVESTOR AND THE COMPANY, SUCH INVESTOR AND
THE COMPANY, AS APPLICABLE, SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE PURCHASE PRICE
FOR THE SHARES BEING PURCHASED BY SUCH INVESTOR TO THE FOLLOWING ACCOUNT:

[To be separately provided to the Investors]

6. The executed Warrants shall be delivered to the Investors by the Company at
the Closing.

7. Each Investor severally represents as to itself (and not the other Investor)
that (a) it has had no position, office or other material relationship within
the past three years with the Company (which, for the avoidance of doubt,
excludes ownership of Shares), and (b) it is not a member of the Financial
Industry Regulatory Authority, Inc. (“FINRA”) or an Associated Person (as such
term is defined under the FINRA’s NASD Membership and Registration Rules
Section 1011) as of the Closing.

8. Each Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission on or prior to the date hereof) the Base Prospectus, dated
August 25, 2014, which is a part of the Company’s



--------------------------------------------------------------------------------

Registration Statement, the documents incorporated by reference therein and
any free writing prospectus (collectively, the “Disclosure Package”), prior to
or in connection with the receipt of this Agreement. Each Investor acknowledges
that, prior to the delivery of this Agreement to the Company, the Investors will
receive certain additional information regarding the Offering, including pricing
information which shall be consistent with the terms set forth herein (the
“Offering Information”). Such information may be provided to the Investors by
any means permitted under the Securities Act, including the Prospectus
Supplement, a free writing prospectus and oral communications, but all such
information shall be provided prior to the execution of this Agreement by the
Investors and shall be consistent with the terms set forth herein.

9. No offer by the Investors to buy Shares and Warrants will be accepted and no
part of the Purchase Price will be delivered to the Company until the Investors
have received or have public access to the Offering Information and the Company
has accepted such offer by countersigning a copy of this Agreement, and the
Company hereby covenants to deliver or otherwise provide access to the Offering
Information concurrently with or prior to its execution of this Agreement.

10. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investors in connection with the Offering prior to
the date hereof is the existence of the Offering.



--------------------------------------------------------------------------------

Number of Shares: 3,335,071

Purchase Price per Share: $1.82

Aggregate Purchase Price: $6,069,829.22

Number of Warrant Shares subject to Warrants (Equal to Number of Shares
multiplied by 0.50 and rounded down to the nearest whole number): 1,667,535

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: February 10, 2015 SARISSA CAPITAL DOMESTIC FUND LP By:   Sarissa
Capital Fund GP LP, its general partner

 

By:  

/s/ Mark DiPaolo

Print Name:   Mark DiPaolo Title:   Authorized Person Address:  

660 Steamboat Road, 3rd Floor

Greenwich, CT 06830

Agreed and Accepted

this 10th day of February, 2015:

APRICUS BIOSCIENCES, INC.

 

By:  

/s/ Richard W. Pascoe

Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Number of Shares: 2,159,434

Purchase Price per Share: $1.82

Aggregate Purchase Price: $3,930,169.88

Number of Warrant Shares subject to Warrants (Equal to Number of Shares
multiplied by 0.50 and rounded down to the nearest whole number): 1,079,717

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: February 10, 2015 SARISSA CAPITAL OFFSHORE MASTER FUND LP By:
Sarissa Capital Offshore Fund GP LLC, its general partner

 

By:  

/s/ Mark DiPaolo

Print Name:   Mark DiPaolo Title:   Authorized Person Address:  

660 Steamboat Road, 3rd Floor

Greenwich, CT 06830

Agreed and Accepted

this 10th day of February, 2015:

APRICUS BIOSCIENCES, INC.

 

By:  

/s/ Richard W. Pascoe

Title:   Chief Executive Officer



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

1. Authorization and Sale of the Securities. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Securities.

2. Agreement to Sell and Purchase the Securities.

2.1 At the Closing (as defined in Section 4.1), the Company will sell to each
Investor, and each Investor will severally purchase from the Company, upon the
terms and conditions set forth herein, the number of Shares and Warrants set
forth on the last page of the Agreement to which these Terms and Conditions for
Purchase of Securities are attached as Annex I (the “Signature Page”) for the
aggregate purchase price therefor set forth on the Signature Page on which such
Investor’s name appears.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares and Warrants to them substantially
concurrent with the Closing, provided that (a) the aggregate purchase price
payable in respect of all such Shares and Warrants shall not exceed $1,000,000,
and (b) such Other Investors will not receive the registration rights,
preemptive rights, board designation rights or expense reimbursement set forth
herein.

2.3 The Company confirms that neither it nor any other Person acting on its
behalf has provided the Investors or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information, except as will be disclosed in the Prospectus
and/or in the Company’s Form 8-K to be filed with the Commission in connection
with the Offering.

3. Representations and Warranties of the Company.

3.1 The Company and each Subsidiary (as defined below) has been duly organized
and is validly existing as a corporation in good standing (or the foreign
equivalent thereof) under the laws of each of their respective jurisdictions of
organization. The Company and each Subsidiary is duly qualified to do business
and is in good standing as a foreign corporation in each jurisdiction in which
its ownership or lease of property or the conduct of its business requires such
qualification and has all power and authority necessary to own or hold its
properties and to conduct the business in which it is engaged, except where the
failure to so qualify, be in good standing or have such power or authority
(i) would not have, singularly or in the aggregate, a material adverse effect on
the condition (financial or otherwise), results of operations, assets,
properties or business or prospects of the Company or any Subsidiary, taken as a
whole, or (ii) impair in any material respect the ability of the Company to
perform its obligations under this Agreement or to consummate any transactions
contemplated by the Agreement, the Registration Statement, the Disclosure
Package or the Prospectus (any such effect as described in clauses (i) or (ii),
a “Material Adverse Effect”). The Company owns, directly or indirectly, only the
following corporations, partnerships, limited liability partnerships, limited
liability companies, associations or other entities: not applicable (each, a
“Subsidiary” and, collectively, the “Subsidiaries”).



--------------------------------------------------------------------------------

3.2 The Company has the full right, power and authority to enter into this
Agreement and the Warrants and to perform and to discharge its obligations
hereunder and thereunder; and each of this Agreement and the Warrants has been
duly authorized, executed and delivered by the Company, and constitute valid and
binding obligations of the Company enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization or other
similar laws relating to enforcement of creditors’ rights generally and by
general principles of equity.

3.3 The Company has an authorized capitalization as set forth in the
Registration Statement, the Disclosure Package and the Prospectus, and all of
the issued shares of capital stock of the Company have been duly authorized and
validly issued, are fully paid and non-assessable, have been issued in all
material respects in compliance with United States federal and state securities
laws, and conform to the description thereof contained in the Registration
Statement, the Disclosure Package and the Prospectus. As of February 9, 2015,
there were 44,330,006 shares of Common Stock issued and outstanding, no shares
of Preferred Stock, par value $0.001 of the Company, issued and outstanding and
13,447,539 shares of Common Stock were issuable upon the exercise of all
options, warrants and convertible securities outstanding as of such date. All of
the Company’s options, warrants and other rights to purchase or exchange any
securities for shares of the Company’s capital stock have been duly authorized
and validly issued and were issued in all material respects in compliance with
United States federal and state securities laws. None of the outstanding shares
of Common Stock was issued in violation of any preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase securities of
the Company. There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any Subsidiary other than
those described above or accurately described in the Registration Statement, the
Disclosure Package and the Prospectus. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, as described in the Registration Statement, the
Disclosure Package and the Prospectus, accurately and fairly present in all
material respects the information required to be shown with respect to such
plans, arrangements, options and rights.

3.4 The shares of Common Stock and Warrants to be issued and sold by the Company
to the Investors under the Agreement and the Warrant Shares have been duly
authorized and the Common Stock, when issued and delivered against payment
therefor as provided in the Agreement and the Warrant Shares, when issued and
delivered against payment therefore as provided in the Warrants, will be validly
issued, fully paid and non-assessable and free of any preemptive or similar
rights and will conform to the description thereof contained in the Disclosure
Package and the Prospectus.

3.5 The execution, delivery and performance of the Agreement and the Warrants by
the Company, the issue and sale of the shares of Common Stock and Warrants by
the Company and the consummation of the transactions contemplated hereby and by
the Warrants will not (with or without notice or lapse of time or both):
(i) result in any violation of the provisions of the articles or by-laws (or
analogous governing instruments, as applicable) of the



--------------------------------------------------------------------------------

Company or any Subsidiary; (ii) result in the violation of any law, statute,
rule, regulation, judgment, order or decree of any court or governmental agency
or body, domestic or foreign, having jurisdiction over the Company or any
Subsidiary or any of their properties or assets, or (iii) violate or result in a
breach of or constitute (with due notice or lapse of time or both) a default
under, permit the termination of any provision of, or result in the termination
of, the acceleration of the maturity of, or the acceleration of the performance
of any right or obligation of the Company or any Subsidiary under, or require
any consent under, any material contract, agreement, lease, license, indenture
or other understanding or arrangement to which the Company or any Subsidiary is
a party or otherwise bound.

3.6 At the time the Registration Statement became or becomes effective, at the
date of this Agreement and at the Closing Date (as defined in Section 4.1), the
Registration Statement conformed and will conform in all material respects to
the requirements of the Securities Act and the published rules and regulations
thereunder and did not and will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading; the Prospectus, at the
time the Prospectus was issued and at the Closing Date (as defined in
Section 4.1), conformed and will conform in all material respects to the
requirements of the Securities Act and the published rules and regulations
thereunder and did not and will not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading

3.7 The financial statements, together with the related notes and schedules,
included or incorporated by reference in the Registration Statement, the
Disclosure Package and the Prospectus fairly present in all material respects
the financial position and the results of operations and changes in financial
position of the Company and its Subsidiaries and other consolidated entities at
the respective dates or for the respective periods therein specified. Such
financial statements and related notes and schedules have been prepared in
accordance with the generally accepted accounting principles in the United
States (“GAAP”) applied on a consistent basis throughout the periods involved
except as may be set forth in the related notes included or incorporated by
reference in the Disclosure Package. The financial statements, together with the
related notes and schedules, included or incorporated by reference in the
Registration Statement, the Disclosure Package and the Prospectus comply in all
material respects with the Securities Act, the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the Rules and Regulations and the rules and
regulations under the Exchange Act. No other financial statements or supporting
schedules or exhibits are required by the Securities Act or the Rules and
Regulations to be described, or included or incorporated by reference in the
Registration Statement, the Disclosure Package or the Prospectus. There is no
pro forma or as adjusted financial information which is required to be included
in the Registration Statement, the Disclosure Package or the Prospectus or a
document incorporated by reference therein in accordance with the Securities Act
and the Rules and Regulations which has not been included or incorporated as so
required. The pro forma and pro forma as adjusted financial information and the
related notes included or incorporated by reference in the Registration
Statement, the Disclosure Package and the Prospectus have been properly compiled
and prepared in accordance with the applicable requirements of the Securities
Act and the Rules and Regulations and present fairly the



--------------------------------------------------------------------------------

information shown therein, and the assumptions used in the preparation thereof
are reasonable and the adjustments used therein are appropriate to give effect
to the transactions and circumstances referred to therein.

3.8 Except as set forth in the Registration Statement, the Disclosure Package
and the Prospectus, there is no action, suit, claim or proceeding pending to
which the Company or any Subsidiary is a party or of which any property or
assets of the Company or any Subsidiary is the subject which is required to be
described in the Registration Statement, the Disclosure Package or the
Prospectus or a document incorporated by reference therein and is not described
therein, or which, singularly or in the aggregate, if determined adversely to
the Company or any Subsidiary could be material to the Company or any Subsidiary
or prevent or delay the consummation of the transactions contemplated hereby;
and to the best of the Company’s knowledge, no such action, suit, claim or
proceedings is threatened. For purposes of this Agreement, “knowledge of the
Company” or similar phrases means the knowledge of the officers of the Company
and its Subsidiaries, after due inquiry.

3.9 To the Company’s knowledge, the Company and each of its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights (collectively, “Intellectual
Property”) necessary to conduct their respective businesses as now conducted.
None of the Company’s active and registered Intellectual Property have expired
or terminated, or, by the terms and conditions thereof, will expire or terminate
within two years from the date of the Agreement. The Company and its
Subsidiaries do not have any knowledge of any infringement by the Company or its
Subsidiaries of, and, to the Company’s knowledge, neither the Company, any
Subsidiary nor their respective business or operations (including products sold
thereby) are, or have been in the past three years, infringing, any Intellectual
Property of others, or of any such development of similar or identical trade
secrets or technical information by others with respect to the Company’s or its
Subsidiaries’ Intellectual Property, and there is no claim, action or proceeding
being made or brought against, or to the Company’s knowledge, being threatened
against, the Company or its Subsidiaries regarding Intellectual Property.

3.10 The Company and each of its Subsidiaries (i) are, and have been in the last
three years, in material compliance with any and all applicable foreign,
federal, state and local laws and regulations, including those administered by
the U.S. Food and Drug Administration (“FDA”) or similar governmental body and
those relating to the protection of human health and safety or the environment
and with respect to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received and hold all material
permits, licenses or other approvals required of them under applicable laws
(including Environmental Laws) to conduct their respective businesses and
(iii) are, and have been in the last three years in material compliance with all
terms and conditions of any such permit, license or approval. Neither the
Company nor any Subsidiary has received any written information or notice from
the FDA or other domestic or foreign governmental or regulatory authority that
would reasonably be expected to lead to cessation of sales of any product of the
Company or any Subsidiary or the denial of any application for marketing or
other approval currently pending before, or proposed to be filed by the Company
or any Subsidiary thereof with, the FDA or other domestic or foreign
governmental or regulatory authority.



--------------------------------------------------------------------------------

3.11 The Company and each Subsidiary has good and marketable title in fee simple
to, or have valid rights to lease or otherwise use, all items of real or
personal property which are material to the business of the Company and any
Subsidiary, free and clear of all liens, encumbrances, security interests,
claims and defects that do not, singularly or in the aggregate, materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company or any Subsidiary; and all
of the leases and subleases material to the business of the Company or any
Subsidiary, and under which the Company or any Subsidiary holds properties
described in the Registration Statement, the Disclosure Package and the
Prospectus, are in full force and effect, and neither the Company nor any
Subsidiary has received any notice of any material claim of any sort that has
been asserted by anyone adverse to the rights of the Company or any Subsidiary
under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or any Subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.

3.12 The Company and each Subsidiary carries, or is covered by, insurance
(including directors’ and officers’ liability insurance) provided by recognized,
financially sound and reputable institutions with policies in such amounts and
covering such risks as is adequate for the conduct of their respective
businesses and the value of its properties and as is customary for companies
engaged in similar businesses in similar industries. The Company has no reason
to believe that it or any Subsidiary will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
their respective businesses as now conducted and at a cost that would not result
in a Material Adverse Effect. Neither the Company nor any Subsidiary has been
denied any insurance coverage that it has sought or for which it has applied.

3.13 The Company and each Subsidiary possesses all material licenses,
certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
regulatory agencies or bodies which are necessary or desirable for the ownership
of its properties or the conduct of their respective businesses as described in
the Registration Statement, the Disclosure Package and the Prospectus
(collectively, the “Governmental Permits”). The Company and each Subsidiary is
in, and has been for the last three years in, compliance in all material
respects with all such Governmental Permits, and all such Governmental Permits
are valid and in full force and effect.

3.14 The Company and each of its Subsidiaries (i) have timely filed (or filed an
extension to file) all necessary federal, state, local and foreign tax returns,
and all such filed returns were true, complete and correct, (ii) have paid all
federal, state, local and foreign taxes, assessments, governmental or other
charges due and payable for which it is liable, including, without limitation,
all sales and use taxes and all taxes which the Company or any Subsidiary is
obligated to withhold from amounts owing to employees, creditors and third



--------------------------------------------------------------------------------

parties (including independent contractors), and (iii) do not have any tax
deficiency or claims outstanding or assessed or, to the best of its knowledge,
proposed against any of them, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this Section 3.14, that would not, singularly or
in the aggregate, be material to the Company.

3.15 The Registration Statement has been declared effective by the Commission,
and no stop order has been issued or is pending or, to the knowledge of the
Company, threatened by the Commission with respect thereto.

3.16 The Company and its Subsidiaries have no liability or obligation of any
nature (whether accrued, absolute, contingent or otherwise), other than
(i) liabilities and obligations disclosed in the Registration Statement, the
Disclosure Package and the Prospectus, (ii) liabilities and obligations incurred
in the ordinary course of business since the date of the last financial
statements included in the Registration Statement, the Disclosure Package and
the Prospectus that would not reasonably be expected to be material to Company,
(iii) liabilities under contracts (other than any such liability resulting from
a breach or default thereunder) and (iv) liabilities and obligations incurred in
connection with this Agreement and the transactions contemplated by this
Agreement.

3.17 Neither the Company nor any Subsidiary or, to the knowledge of the Company,
any of the other parties thereto is in breach or violation of or in default
under, or committed or failed to perform any act which would result in a default
under (in each case, with or without notice or lapse of time or both), any
document, contract or other agreement required to be described in the
Registration Statement, the General Disclosure Package or the Prospectus or to
be filed as an exhibit to the Registration Statement in any material respect.

3.18 Neither the Company nor any Subsidiary thereof has either voluntarily or
involuntarily initiated, conducted or issued, or caused to be initiated,
conducted or issued, any recall, field notification, field correction, market
withdrawal or replacement, warning, “dear doctor” letter, investigator notice,
safety alert or other notice or action relating to an alleged lack of safety,
lack of efficacy, adulteration, misbranding or lack of regulatory compliance of
any product sold, marketed or distributed by the Company or any Subsidiary
thereof. Neither the Company nor any Subsidiary thereof are aware of any facts
which are reasonably likely to cause, and neither the Company nor any Subsidiary
thereof has received any written notice that the FDA or other domestic or
foreign governmental or regulatory authority has commenced, or threatened to
initiate, any action to cause (A) the seizure, recall, market withdrawal or
replacement of any product sold, marketed or distributed by the Company or any
Subsidiary thereof, (B) a change in the marketing classification or a material
change in the labeling or advertising of any product sold, marketed or
distributed by the Company or any Subsidiary thereof, or (C) a termination,
suspension or injunction of the manufacture, marketing, storage or distribution
of any product sold, marketed or distributed by the Company or any Subsidiary
thereof.

3.19 Since the date of the latest audited financial statements included in the
Registration Statement, no event, development, set of facts or circumstance has
occurred that has had or is reasonably likely to have a Material Adverse Effect.



--------------------------------------------------------------------------------

3.20 The Board of Directors of the Company has unanimously approved the
execution of this Agreement and the consummation of the transactions
contemplated hereby and no approval of the stockholders of the Company is
required in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby. Without limiting the
foregoing, the approval of the Board of Directors of the Company constitutes
approval for purposes of any anti-takeover statute or similar statute or
regulation that is or may become applicable to the transactions contemplated by
this Agreement.

4. Closings and Delivery of the Securities and Funds.

4.1 Closing. The completion of the purchase and sale of the Shares and the
Warrants (the “Closing”) shall occur no later than three (3) business days after
the execution of this Agreement by the Investors and the Company (the “Closing
Date”), in accordance with Rule 15c6-l promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). At the Closing, (a) the Company
shall cause Wells Fargo Shareowner Services, the Company’s “Transfer Agent”, to
deliver to each Investor the number of Shares set forth on the Signature Page of
such Investor registered in the name of such Investor or, if so indicated on the
Investor Questionnaire of such Investor attached hereto as Exhibit A, in the
name of a nominee designated by such Investor, (b) the Company shall cause to be
delivered to such Investor a Warrant for the number of Warrant Shares set forth
on the Signature Page of such Investor and (c) the aggregate purchase price for
the Shares and the Warrants being purchased by such Investor as set forth on the
Signature Page of such Investor will be delivered by or on behalf of such
Investor to the Company. Notwithstanding anything contained herein to the
contrary, if the Closing shall not have occurred on or prior to the date that is
three (3) business days after the execution of this Agreement by the Investors
and the Company (unless the Closing shall not have occurred due to a breach by
an Investor of the terms hereof), then the Investors may terminate this
Agreement without further liability of any kind to the Company.

4.2 Conditions to the Obligations of the Parties.

(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Shares and the Warrants to each Investor shall be subject to:
(i) the receipt by the Company from such Investor of the purchase price for the
Shares and the Warrants being purchased hereunder by such Investor as set forth
on the Signature Page thereof and (ii) the accuracy on the Closing Date of the
representations and warranties made by such Investor in this Agreement and the
fulfillment of those undertakings of such Investor to be fulfilled prior to the
Closing Date pursuant to this Agreement. Each Investor shall deliver a
certificate to the Company on the Closing Date to the foregoing effect.

(b) Conditions to the Investor’s Obligations. Each Investor’s obligation to
purchase the Shares and the Warrants will be subject to the accuracy on the
Closing Date of the representations and warranties made by the Company in this
Agreement and the fulfillment of those undertakings of the Company to be
fulfilled prior to the Closing Date pursuant to this Agreement. The Company
shall deliver a certificate to the Investors on the Closing Date to the
foregoing effect.

4.3 Delivery of Funds. To settle the Shares purchased by each Investor through
DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery system, no later than
three (3) business days after the execution of this Agreement by the Investors
and the Company,



--------------------------------------------------------------------------------

each Investor shall remit by wire transfer the amount of funds equal to the
aggregate purchase price for the Shares and the Warrants being purchased by such
Investor to the following account designated by the Company:

[To be separately provided to the Investors]

4.4 Delivery of Shares. To settle the Shares purchased by each Investor through
DTC’s DWAC delivery system, no later than three (3) business day after the
execution of this Agreement by the Investors and the Company, such Investor
shall direct the broker-dealer at which the account or accounts to be credited
with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a DWAC instructing the
Transfer Agent to credit such account or accounts with the Shares. Such DWAC
instruction shall indicate the settlement date for the deposit of the Shares,
which date shall be the Closing Date. At the Closing, the Company shall direct
the Transfer Agent to credit each Investor’s account or accounts with the Shares
being purchased by it hereunder pursuant to the information contained in the
DWAC.

5. Representations, Warranties and Covenants of the Investors.

Each Investor severally (as to itself and not the other Investor) acknowledges,
represents and warrants to, and agrees with, the Company that:

5.1 Such Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
representing an investment decision like that involved in the purchase of the
Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the
Closing Date and (c) in connection with its decision to purchase the Shares and
the Warrants set forth on the Signature Page, has received (or had full access
to) and is relying only upon the Disclosure Package and the documents
incorporated by reference therein and the Offering Information and the
representations and warranties set forth herein and in the Warrant.

5.2 (a) Such Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of such Investor enforceable against such Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).



--------------------------------------------------------------------------------

5.3 Such Investor understands that nothing in this Agreement, the Prospectus,
the Disclosure Package, the Offering Information or any other materials
presented to the Investor in connection with the purchase and sale of the Shares
and the Warrants constitutes legal, tax or investment advice. Such Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares and Warrants. Such Investor also understands that
there is no established public trading market for the Warrants being offered in
the Offering, and that the Company does not expect such a market to develop. In
addition, the Company does not intend to apply for listing of the Warrants on
any securities exchange or other trading market. Such Investor understands that
without an active market, the liquidity of the Warrants will be limited.

5.4 Since January 12, 2015, representing the date at which the Company first
contacted such Investor about the Offering, such Investor has not disclosed any
information regarding the Offering to any third parties (other than its
employees or the employees of its affiliates or their respective legal,
accounting and other advisors) and has not engaged in any purchases or sales of
the securities of the Company (including, without limitation, any Short Sales
(as defined herein) involving the Company’s securities). Such Investor covenants
that it will not engage in any purchases or sales of the securities of the
Company (including Short Sales), other than the purchases of the Shares and the
Warrants as contemplated hereby, prior to the time that the transactions
contemplated by this Agreement are publicly disclosed (it being understood and
agreed that such transactions shall be publicly disclosed no later than one
business day following the execution of this Agreement by all parties hereto).
Such Investor agrees that it will not use any of the Securities acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws. For purposes
hereof, “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and all types of direct and indirect stock pledges, forward
sales contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

6. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investors herein will
survive the execution of this Agreement, the delivery to the Investors of the
Shares and Warrants being purchased and the payment therefor.

7. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by e-mail, upon the sending thereof so long as a
copy of the same is also sent by one of the other means set forth in clauses
(i)-(iii) and will be delivered and addressed as follows:



--------------------------------------------------------------------------------

(a) if to the Company, to:

Apricus Biosciences, Inc.

11975 El Camino Real, Suite 300

San Diego, California 92130

Attention: Chief Executive Officer

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, California 92130

Attention: Cheston J. Larson

Email: cheston.larson@lw.com

(b) if to any Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

8. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investors.

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

10. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

11. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investors acknowledge and agree that the
Company shall deliver its counterpart to the Investors along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof
with the Commission).

13. Press Release. The Company and the Investors agree that the Company shall
(a) prior to the opening of the financial markets in New York City on
February 11, 2015 issue a press release announcing the Offering and disclosing
all material information regarding the Offering, and (b) as promptly as
practicable on February 11, 2015 file a current report on Form 8-K with the
Securities and Exchange Commission including, but not limited to, a form of this
Agreement and the form of Warrant as exhibits thereto, provided that the Company
shall not issue any such press



--------------------------------------------------------------------------------

release or file or otherwise publicize such current report on Form 8-K without
the prior consent of the Investors, it being agreed that the Company shall
provide drafts of such press release and current report to the Investors for
their review and comment and will include therein any reasonable comments of the
Investors thereon. Without limiting the foregoing, the Company shall not make
any public statements or disclosures regarding the Investors or the transactions
contemplated hereby without the prior consent of the Investors.

14. Termination. In the event that any of the conditions to closing in
Section 4.2(b) shall not have been satisfied in full and shall not have been
expressly waived in writing by the Investors on or prior to the third business
day following the date of the execution of this Agreement by all parties, this
Agreement shall terminate upon the delivery of written notice thereof by the
Investors to the Company.

15. Registration Rights.

15.1 Upon request of the Investors (which the Investors may deliver from time to
time on one or more occasions), the Company shall file a registration statement
covering any or all of the shares of capital stock of the Company held by the
Investors or any affiliate thereof and any shares of capital stock issuable to
the Investors upon the exercise of any convertible security (including Warrants)
from time to time, which registration statement shall provide for the resale of
such shares and, following the filing thereof, the Company shall use
commercially reasonable efforts to have such registration statement declared
effective as promptly as practicable; provided that (i) a Form S-3 registration
will be utilized unless the Company is prohibited from using a Form S-3
registration, (ii) assuming use of a Form S-3 registration, the Company shall
file such registration statement within sixty (60) days after the request of the
Investors and, if Form S-3 is not available, the Company shall file such other
registration statement within ninety (90) days after the request of the
Investors, and (iii) the Company will bear all costs associated with preparation
and filing the registration statement and maintaining the effectiveness of such
registration statement and all other costs and expenses incurred in connection
with any offering made pursuant to the terms thereof (including the costs and
expenses of one counsel for the Investors), but excluding underwriting discounts
and commissions. The Company shall use commercially reasonable efforts to cause
such registration statement to remain effective until all shares subject thereto
have been sold or otherwise disposed of by the Investors. If the Investors shall
elect for any such registration to be an underwritten offering, the Company
shall provide such assistance in connection therewith as the Investors may
reasonably request, including allowing the underwriters to conduct due diligence
and causing the accountants and counsel to the Company to cooperate in
connection therewith, including by providing customary comfort letters and legal
opinions. The requirements under this Section 15.1 will terminate when upon the
later to occur of (1) the Investors and their affiliates owning less than five
percent (5%) of the outstanding shares of common stock of the Company (assuming
conversion of all convertible securities, including the Warrant, held by the
Investors and their affiliates), and (2) all shares held by the Investors
(together with its affiliates) may be sold without volume restrictions pursuant
to Rule 144 under the Securities Act of 1933.



--------------------------------------------------------------------------------

15.2 The Company shall indemnify each Investor and, as applicable, each of its
officers, affiliates, directors, partners, beneficiaries, members, and each
person controlling each such Investor within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act, with respect to each
registration effected pursuant to the terms hereof, and each underwriter, if
any, and each person who controls any such underwriter within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act,
against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement,
prospectus, offering circular or other document utilized in connection with any
such registration, or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Company of the
Securities Act or the Exchange Act or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, and will reimburse each such
Investor and, as applicable, each of its affiliates, officers, directors,
partners, beneficiaries, and members, and each person controlling each such
Investor within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, each such underwriter and each person who
controls any such underwriter within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, for any legal and any other
expenses reasonably incurred in connection with investigating and defending any
such claim, loss, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability or expense arises out of or is based on any untrue
statement or omission (or alleged untrue statement or omission) based upon
written information furnished to the Company by the Investors or the
underwriters in connection with any such Registration and stated to be
specifically for use in any registration statement, prospectus, offering
circular or other document utilized in connection with any such registration.

15.3 If the indemnification provided for in this Section 15 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
Company, in lieu of indemnifying such indemnified party hereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of such loss, liability, claim, damage or expense in such proportion as is
appropriate to reflect the relative fault of the Company, on the one hand, and
of the indemnified party, on the other hand, in connection with the statements
or omissions which resulted in such loss, liability, claim, damage or expense,
as well as any other relevant equitable considerations; provided, however, that
the contribution obligations of any Investor shall be limited to an amount equal
to the net proceeds that such Investor receives in respect of the shares sold by
such Investor in the registration to which such contribution is being made. The
relative fault of the Company and of the indemnified party shall be determined
by reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the Company or by the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

16. Resale of Securities. Each Investor agrees that it shall not resell any
Securities acquired pursuant to the terms hereof for a period of six (6) months
following the Closing Date, provided that the foregoing shall not preclude the
Investors from selling any Securities in connection with any change of control
of the Company or any announcement by any person (including the Company) that it
is seeking to effect a change of control of the Company.



--------------------------------------------------------------------------------

17. Committed Equity Facility. Until the date that the Investors (together with
their controlled affiliates) cease to beneficially own (as set forth in Rule
13d-3 of the rules and regulations promulgated under the Exchange Act but
assuming that any convertible securities (including the Warrants) owned by the
Investors or any controlled affiliate thereof are immediately exercisable) at
least fifty percent (50%) of the sum of (i) 1,030,000 (which represents the
number of shares of Common Stock owned by the Investors on the date hereof) and
(ii) the number of shares of Common Stock that are issued to the Investors
pursuant to this Agreement (assuming, solely for these purposes, that the
Warrant Shares were issued to the Investor) (the “Ownership Threshold”), the
Company agrees to not sell any shares of Common Stock to Aspire Capital Fund,
LLC (“Aspire”) under the Common Stock Purchase Agreement, dated August 12, 2014,
between the Company and Aspire, or any amendment thereto, without the prior
written consent of the Investors.

18. Additional Director.

18.1 So long as the Investors and their controlled affiliates beneficially own
(as set forth in Rule 13d-3 of the rules and regulations promulgated under the
Exchange Act but assuming that any convertible securities (including the
Warrants) owned by the Investors or any controlled affiliate thereof are
immediately exercisable) shares of Common Stock that satisfies the Ownership
Threshold, the Investors will have the right, at any time on or after the
Closing Date, to direct the Company to appoint one person (the “Sarissa
Designee”) to the Board of Directors (the “Board”) of the Company reasonably
acceptable to the Board, it being understood and agreed that upon the exercise
by the Investors of the right to appoint the Sarissa Designee, such Sarissa
Designee shall be placed in the class of directors chosen by the Investors (so
long as the Company maintains a staggered Board). Upon the exercise by the
Investors of their rights set forth in this Section 18, the Company shall
promptly thereafter expand the size of the Board by one seat and appoint the
Sarissa Designee to fill the resulting vacancy. If, at any time following the
appointment of any Sarissa Designee to the Board, such Sarissa Designee shall
resign therefrom or be unable to serve on the Board, then the Investors, so long
as they and their controlled affiliates beneficially own (as set forth in Rule
13d-3 of the rules and regulations promulgated under the Exchange Act but
assuming that any convertible securities (including the Warrants) owned by the
Investors or any controlled affiliate thereof are immediately exercisable)
shares of Common Stock that satisfies the Ownership Threshold shall have the
right to designate a replacement therefor and promptly following such
designation, the Company shall cause such person to become a member of the Board
as the Sarissa Designee.

18.2 The Sarissa Designee agrees to submit (to the extent not already submitted)
to the Company a fully completed copy of the Company’s standard directors’ and
officers’ questionnaire, conflict of interest questionnaire, and other
reasonable and customary director onboarding documentation required by the
Company in connection with the appointment or election of a new director as soon
as practicable on or after the exercise by Sarissa of its rights set forth in
this Section 18 and to be governed by the same obligations regarding conflicts
of interest, fiduciary duties, trading and disclosure policies and other
governance



--------------------------------------------------------------------------------

guidelines as are applicable to all other directors of the Company. As a
condition to the Sarissa Designee’s appointment to the Board and nomination at
any annual meeting, the Investors agree to provide to the Company, and request
that the Sarissa Designee provide to the Company, such information as is
required to be disclosed in proxy statements under applicable law or would
otherwise be necessary for inclusion of the Sarissa Designee in connection with
the appointment or election of a member of the Board.

18.3 The Company shall use reasonable best efforts to cause the election of the
Sarissa Designee so nominated by the Investors at each meeting of the
stockholders at which such election is considered (including listing the Sarissa
Designee in the proxy statement and proxy card prepared, filed and delivered in
connection with such meeting and recommending that the Company’s stockholders
vote in favor of the election of the Sarissa Designee (along with all other
Company nominees) and otherwise supporting the Sarissa Designee for election in
a manner no less rigorous and favorable than the manner in which the Company
supports its other nominees).

18.4 Notwithstanding anything to the contrary in this Agreement, if at any time
after the date hereof, the Investors (together with its controlled affiliates)
cease to beneficially own (as set forth in Rule 13d-3 of the rules and
regulations promulgated under the Exchange Act but assuming that any convertible
securities (including the Warrants) owned by the Investors or any controlled
affiliate thereof are immediately exercisable) shares of Common Stock that
satisfies the Ownership Threshold, then the Sarissa Designee shall promptly
tender his resignation from the Board and any committee of the Board on which he
is a member and the Company shall have no further obligations under this
Section 18.

19. Preemptive Rights.

19.1 In the event that the Company determines to issue shares of Common Stock or
other securities or instruments convertible into shares of Common Stock (“Equity
Securities”), other than Excluded Securities (as defined below) (such Equity
Securities excluding Excluded Securities, the “Proposed Securities”), the
Company shall provide written notice (a “Preemptive Rights Notice”) thereof to
the Investors so long as the Investors (together with its controlled affiliates)
beneficially own (as set forth in Rule 13d-3 of the rules and regulations
promulgated under the Exchange Act but assuming that any convertible securities
(including the Warrants) owned by the Investors or any controlled affiliate
thereof are immediately exercisable) shares of Common Stock that satisfies the
Ownership Threshold. The Preemptive Rights Notice must be delivered to the
Investors at least five (5) business days prior to the date of such issuance and
shall set forth a summary of the material terms of such Proposed Securities,
including the amount of Proposed Securities to be issued, the purchase price
therefor and the date of issuance of such Proposed Securities. Each Investor
shall have the right (a “Preemptive Right”) to purchase a portion (the “Pro Rata
Portion”) of the Proposed Securities equal to up to the number of Proposed
Securities proposed to be issued multiplied by a fraction, the numerator of
which the number of shares of Common Stock owned by such Investor at the time of
the Preemptive Rights Notice (assuming, for these purposes, the conversion or
exercise of any securities of the Company that are convertible into or
exercisable for shares of Common Stock, including the Warrants), and the
denominator of which is the number of shares of Common Stock that are issued and



--------------------------------------------------------------------------------

outstanding as of the date of the Preemptive Rights Notice. Each Investor that
desires to exercise its Preemptive Rights hereunder must exercise such
Preemptive Right within five (5) business days after receipt of the Preemptive
Rights Notice from the Company, and any failure to exercise such Preemptive
Right within such time period shall be deemed a waiver of the Preemptive Right
in respect of the Proposed Securities referred to in the related Preemptive
Rights Notice.

19.2 Upon the expiration of the offering periods described above, the Company
will be free to sell such Proposed Securities that the Investors have not
elected to purchase during the ninety (90) days following such expiration on
terms and conditions not materially more favorable to the purchasers thereof
than those offered to such Investors. Any Proposed Securities that the Investors
do not elect to purchase and that are offered or sold by the Company after such
ninety (90)-day period must be reoffered to the Investors pursuant to the terms
hereof.

19.3 Notwithstanding anything to the contrary set forth in this Section 19, the
Company may offer and sell Proposed Securities without prior notice to the
Investors if the Company has been advised by an investment bank, underwriter,
placement agent or other financial advisor that compliance with the terms of
Section 19.1 could reasonably be expected to jeopardize the ability of the
Company to consummate such offering; provided, however, that, subject to the
rules and regulations of the Commission and the Nasdaq Stock Market LLC,
immediately following the consummation of the applicable offering, each Investor
shall have the right thereafter to purchase up to a number of Proposed
Securities such that the Investors own the same percentage of the outstanding
Common Stock of the Company that they (and their affiliates) owned immediately
prior to such offering giving rise to the Preemptive Rights described herein
(assuming any convertible securities held by the Investors and their affiliates
(including the Warrants) have been exercised) on the same general terms,
conditions and price provided for in the applicable offering and under the same
conditions and within the timeframe set forth in Section 19.1.

19.4 For purposes hereof, “Excluded Securities” means (a) any shares of capital
stock of the Company issued as a dividend or distribution on any outstanding
shares of capital stock thereof, (b) any shares of Common Stock or options or
other rights to acquire shares of Common Stock issued or granted to employees,
service providers, officers, directors, managers of, or contractors, consultants
or advisors to, the Company or any of its Subsidiaries pursuant to incentive,
service or employment agreements, equity purchase or equity option plans, equity
bonuses or awards, warrants, contracts or other arrangements that are approved
by the Board, (c) any shares of capital stock issued by the Company upon the
exercise or conversion of warrants to purchase capital stock of the Company or
other convertible securities (i) outstanding immediately prior to the Closing or
(ii) issued after the Closing pursuant to an exemption from this Section 19 or
otherwise in compliance with this Section 19, (d) any shares of Common Stock or
securities convertible into or exercisable for shares of Common Stock that are
issued in connection with any bona fide third party debt financing of the
Company that is approved by the Board, and (e) any shares of Common Stock or
securities convertible into or exercisable for shares of Common Stock that are
issued as consideration (and not financing) pursuant to the acquisition of
another person that is not an affiliated of the Company or any of its
Subsidiaries by the Company or any of its



--------------------------------------------------------------------------------

Subsidiaries or a license, collaboration, distribution or similar commercial
arrangement entered into by the Company or any of its Subsidiares with a person
that is not an affiliate of the Company or any of its Subsidiaries and that is
approved by the Board (other than any such arrangement primarily for
capital-raising purposes).

20. Expenses. Except as otherwise expressly set forth herein, each party shall
pay any fees or expenses incurred thereby in connection with the execution of
this Agreement and the consummation of the transactions contemplated hereby.
Notwithstanding the foregoing, at the Closing, the Company shall pay or
reimburse the Investors in respect of all fees and expenses of outside legal
counsel to the Investors, such payment or reimbursement not to exceed $25,000 in
the aggregate.

21. Specific Performance. Each party hereby acknowledges and agrees that the
failure of the other parties to perform their respective agreements and
covenants hereunder will cause irreparable injury to the other parties, for
which damages, even if available, will not be an adequate remedy. Accordingly,
each party hereby agrees that any other party shall be entitled to the issuance
of injunctive relief by any court of competent jurisdiction to compel
performance of such party’s obligations, and the parties waive the requirement
to post a bond or other collateral in connection therewith or any defense that
money damages is a sufficient remedy.



--------------------------------------------------------------------------------

EXHIBIT A

APRICUS BIOSCIENCES, INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 4 of Annex I to the Agreement, please provide us with the
following information:

 

1. The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:

 

2. The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

3. The mailing address of the registered holder listed in response to item 1
above:

 

4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:

 

5. Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

 

6. DTC Participant Number:

 

7. Name of Account at DTC Participant being credited with the Shares:

 

8. Account Number at DTC Participant being credited with the Shares:

 